DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on June 21, 2022 for application 15586408.
	
Acknowledgements

Claims 1-4, 6-12 and 14-18 are pending.
Claims 1-4, 6-12 and 14-18 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


In view of Applicant’s amendments to the claims and in view of the arguments, the rejections under 35 USC § 101 have been withdrawn.
Applicant’s arguments are moot under new grounds of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. (US 2018/0144292 A1) in view of Dolen (US 2016/0239908 A1) in further view of Agarwal et al. (US 10,242,336 B1)
Regarding Claims 1 and 9, Mattingly discloses a method for automated product fulfillment via blockchain, comprising: 
storing, in a product database of a computing device, a plurality of product profiles, wherein each product profile includes at least a product identifier, a storage amount, fulfillment criteria, and a threshold level, wherein said computing device comprises or is a component of a device that houses products (¶0026, ¶0028, ¶0029, ¶0030, ¶0034, ¶0046, ¶0050)
automatically detecting, by a detection device of the computing device, products levels of one or more products housed in said device (¶0028, ¶0029)
obtaining, by an input device interfaced with the computing device, product updates for the one or more products, wherein each product update includes at least a specific product identifier corresponding to a respective product and a product level detected by said detection device (Fig. 3A (303); ¶0023, ¶0025, ¶0029, ¶0033, ¶0034)
executing, by a querying module of the computing device, at least one query on the product database and updating  a specific product profile for each product update by updating the storage amount included in the product profile based on the product level detected by the detection device and included in a respective product update, where the product identifier included in the specific product profile corresponds to the specific product identifier included in the respective product update (¶0026-¶0027, ¶0044, ¶0050)
executing, by the querying module of the computing device, a query on the product database and based on said query on the product database, identifying, by the computing device, one or more product profiles where the updated storage amount is less than the threshold level included in a respective product profile (¶0026, ¶0027, ¶0029, ¶0036, ¶0042, ¶0044)
in response to identifying the updated storage amount being less than the threshold level, initiating, by the computing device automated fulfillment of products associated with each of the identified one or more product profiles (¶0036, ¶0042, ¶0044)
generating, by a generation module of the computing device, a transaction value for each of the identified one or more product profiles, wherein the transaction value includes at least a unique identifier associated with the computing device, (ii)  the product identifier included in the respective product profile, and (iii) the fulfillment criteria included in the respective product profile (¶0036, ¶0043) P03935-US-UTILAttorney Docket No. 0076412-000850 Page 35 of 42
via the blockchain network (¶0019)
the blockchain network (¶0019)
wherein the blockchain updates the status of product fulfillment, indicating to merchants that the corresponding product fulfillment is closed (¶0026-¶0027, ¶0044, ¶0050)
Mattingly does not disclose receiving, by a receiving device of the computing device, […], a plurality of merchant bids, each merchant bid from a merchant, for a target product identifier that corresponds to the product identifier included in one of the generated transaction values added in the new block, wherein each merchant bid includes a plurality of  bid properties including at least price, product details and shipping times, identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the plurality of  bid properties included in each of the plurality of merchant bids and communicating, by the computing device, […] and notifying [the blockchain network] that the winning merchant bid has been identified.
Dolen however discloses:
 receiving, by a receiving device of the computing device, […], a plurality of merchant bids, from a plurality of different merchants, for a target product identifier included in one of the generated transaction values, wherein each merchant bid includes at least one or more bid properties (¶0009, ¶0016)
identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids (¶0022)
communicating, by the computing device, […] and notifying […] that the winning merchant bid has been identified (¶0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Dolen to include receiving, by a receiving device of the computing device, [via the blockchain network], a plurality of merchant bids, from a plurality of different merchants, for a target product identifier included in one of the generated transaction values, wherein each merchant bid includes at least one or more bid properties; identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids, and communicating, by the computing device, [with the blockchain network] and notifying [the blockchain network] that the winning merchant bid has been identified, as disclosed in Dolen, in order to provide a system  with purchasing a good, service and/or right through an intermediary application (see Dolen ¶0006).
The combination of Mattingly and Dolan does not disclose electronically transmitting, by a transmitting device of the computing device, each generated transaction value to a node in a blockchain network wherein each generated transaction value is added in a new block in the blockchain that is accessible by a plurality of merchants.
Agarwal however discloses: electronically transmitting, by a transmitting device of the computing device, each generated transaction value to a node in a blockchain network wherein each generated transaction value is added in a new block in the blockchain that is accessible by a plurality of merchants (Col. 3 lines 29-31 & lines 39-66, Col. 8 lines 24-35, Col. 9 lines 46-64, Col. 11 lines 4-23, Col. 13 lines 28-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Mattingly and Dolan to include electronically transmitting, by a transmitting device of the computing device, each generated transaction value to a node in a blockchain network wherein each generated transaction value is added in a new block in the blockchain that is accessible by a plurality of merchants, as disclosed in Agarwal, in order to provide an inventory and delivery management for items ordered online via an electronic marketplace to allow the ordered items to be sourced by local merchants (see Agarwal Col. 2 lines 1-10).


Regarding Claims 2 and 10, Mattingly discloses:
- storing, in a memory of the computing device, a blockchain comprised of a plurality of blocks, wherein each block includes at least a header having a timestamp and a plurality of transaction values (¶0026, ¶0050-¶0051);
- generating, by the computing device, a reference hash value via hashing the header included in a most recent block of the plurality of blocks as identified based on the time stamp included therein (¶0050-¶0053)
- generating, by the computing device, a transaction hash value via hashing each of the generated transaction values (¶0050-¶0053)
- generating, by the generation module of the computing device, a new block header, wherein the new block header includes at least a current timestamp, the generated reference hash value, and the generated transaction hash value (¶0050-¶0053) and
- generating, by the generation module of the computing device, a new block comprised of at least the new block header and each of the generated transaction values (¶0054) 

Regarding Claims 3 and 11, Mattingly discloses wherein the computing device is a node in the blockchain network (¶0026).

Regarding Claims 4 and 12, Mattingly discloses wherein each product profile further includes a requested amount, and each transaction value further includes the requested amount included in the respective product profile (¶0029).

Regarding Claims 7 and 15, Dolen discloses storing, in a memory of the computing device, one or more purchasing criteria, wherein the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria (¶0022).

Regarding Claims 8 and 16, Mattingly discloses generating, by the generation module of the computing device, a new transaction value, wherein the new transaction value includes at least the target product identifier, unique identifier, and an indication of fulfillment (¶0022, ¶0043, ¶0044); and electronically transmitting, by the transmitting device of the computing device, the new transaction value to the node in the blockchain network (¶0038, ¶0042)

Regarding Claim 17, Mattingly discloses wherein the detection device includes at least one of a scale, motion detector, and optical imager (¶0018).

Regarding Claim 18, Mattingly discloses wherein the detection device includes at least one of a scale, motion detector, and optical imager (¶0018).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly, Dolen and Agarwal and in further view of Blaire et al. (US 2018/0276614 A1).
Regarding Claims 6 and 14, the combination of Mattingly, Dolen and Agarwal does not disclose wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier, the target product profile further includes one or more purchasing criteria, and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria.
Blaire however discloses wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier (¶0040), the target product profile further includes one or more purchasing criteria (¶0040), and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria (¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Mattingly, Dolen and Agarwal to include wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier, the target product profile further includes one or more purchasing criteria, and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria, as disclosed in Blaire, in order to have a system  that can be configured to select , coordinate , and manage one or more couriers to transport certain inventory items from one business location to another one (see Blaire ¶0015).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685